Mr. Chief Justice Walker delivered the opinion of the Court: The evidence shows that the note, as it now appears, was presented to appellant, and he admitted it to be correct. This is evidence that the alteration was made previous to its execution, or, if afterwards, that it was done with his consent. If it was unauthorized, it is not probable that he would have admitted its correctness. He cannot be presumed to have' declared that the amount was correct, unless it was true. Men are not usually so reckless of their interests as to make such admissions, when their rights are thereby injuriously affected. The instruction given to the jury upon this evidence was therefore correct. It is insisted that a portion of the proceeds of the sale of W. B. King’s hides, sufficient to satisfy this note, had been appropriated by him for that purpose. It appears, that appellant trusted to his brother to pay the note, and that he' agreed to do so, but there is no evidence that such payment was ever made. It seems that W. B. King directed appellees, by letter, to pay the note, out of the proceeds of his hides in their hands for sale. His letters to them were therefore irrelevant, unless it had appeared that the request had been complied with, and for that reason they were properly rejected as evidence. These letters only showed that a dispute existed between W. B. King and appellees as to whether they had sold the hides for a proper price, or had accounted correctly to him for the proceeds." Had the letters contained anything tending to show that appellees regarded this note as paid, then they would have been proper evidence. But an order from W. B. King to apply a sufficient portion of the money arising from a sale of the hides, did not discharge the note, or give appellant a right to sue for and recover the money from appellees. If they sold the hides for less than the market price, or have failed to account for any portion of the money, that in nowise concerns appellant. That* is a question between W. B. King and them, and it is for them to adjust. If appellant furnished hides to W. R. King to ship, they were mixed with his own, and shipped in his name, and went into his account with appellees. There is no evidence in this record that they ever knew that any part of the hides belonged to appellant. If the proceeds of the hides were applied to the payment of W. R. King's note, no reason is perceived why it should also be applied to the payment of this note. So far as we can see from this record, appellees are in no way accountable to appellant for any portion of the money arising from the sale of the hides. Their liability, if any exists, is to W. R. King, and not to appellant. We perceive no error in this record, and the judgment must be affirmed. Judgment affirmed.